A.L.




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 5, 2015

                                       No. 04-15-00405-CV

                                        David GILLESPIE,
                                             Appellant

                                                 v.

                          A.L. HERNDEN and Frederick R. Zlotoucha,
                                       Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-10278
                        Honorable Cathleen M. Stryker, Judge Presiding

                                          ORDER
        On September 15, 2005, we ordered appellant to offer a reasonable explanation for filing
a late notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). “[A]ny
plausible statement of circumstances indicating that failure to file . . . was not deliberate or
intentional, but was the result of inadvert[e]nce, mistake, or mischance, [would] be accepted as a
reasonable explanation.” Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989); see
also Dimotsis v. State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.—San Antonio 1998, no
pet.). Any conduct short of deliberate or intentional noncompliance qualifies as inadvertence,
mistake or mischance, even if that conduct can also be characterized as professional negligence.
Garcia, 774 S.W.2d at 670; Dimotsis, 966 S.W.2d at 657. Appellant timely responded to our
order, stating that his counsel, in light of other deadlines in his law practice, inadvertently failed
to timely file the notice of appeal. The explanation is reasonable. We, therefore, grant the motion
for extension of time to file the notice of appeal and ORDER this appeal retained on the court’s
docket. We further ORDER that appellant’s brief is due on November 4, 2015.



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court